Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 17 June 2021.  
Claims 1, 3, 8, 15, 17, 18, and 20 were amended.
Claims 1-20 are currently pending and have been allowed.

	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Solomon on 11 August 2021.

The application has been amended as follows: 
Title
VISUAL SEARCH, DISCOVERY AND ATTRIBUTION METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT

Claims
1.	(Currently Amended) A computer-implemented method comprising:
receiving, from a user computing device, an image to be used as a basis for a computer-implemented visual search;
identifying, by a server, using a first computer-implemented visual search, at least one clothing item in the image and a determined clothing type for each clothing item;
generating, by the server, a highlighted image that includes highlights of the identified at least one clothing item and the determined clothing type for each clothing item;
providing the highlighted image to the user computing device;

in response to receiving the selection of the selected clothing item from the user computing device, performing a second computer-implemented visual search, including searching a clothing item repository to find similar clothing items that are visually similar to the selected clothing item, wherein at least [[some]] one or more of the similar clothing items include at least one currently-offered product offered by an entity, and wherein the computer-implemented visual search includes comparing features of the at least one currently-offered product to features of the at least one clothing item; 
providing information for the similar clothing items to the user computing device in response to the selection of the selected clothing item;
determining at least one feature variation to at least one currently-offered product feature based on the comparing features of the at least one currently-offered product to features of the at least one clothing item;
generating a recommendation for at least one new product as a variation of a currently-offered product, based on the determined at least one feature variation; and
providing, to the entity, the recommendation for the at least one new product.

15.	(Currently Amended) A system comprising:
one or more computers; and
a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising:

	identifying, using a first computer-implemented visual search, at least one clothing item in the image and a determined clothing type for each clothing item;
	generating a highlighted image that includes highlights of the identified at least one clothing item and the determined clothing type for each clothing item;
	providing the highlighted image to the user computing device;
	receiving, from the user computing device, a selection of a selected clothing item on the highlighted image;
	in response to receiving the selection of the selected clothing item from the user computing device, performing a second computer-implemented visual search, including searching a clothing item repository to find similar clothing items that are visually similar to the selected clothing item, wherein at least [[some]] one or more of the similar clothing items include at least one currently-offered product offered by an entity, and wherein the computer-implemented visual search includes comparing features of the at least one currently-offered product to features of the at least one clothing item; 
	providing information for the similar clothing items to the user computing device in response to the selection of the selected clothing item;
	determining at least one feature variation to at least one currently-offered product feature based on the comparing features of the at least one currently-offered product to features of the at least one clothing item;
	generating a recommendation for at least one new product as a variation of a currently-offered product, based on the determined at least one feature variation; and



18.	(Currently Amended) A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising:
receiving, from a user computing device, an image to be used as a basis for a computer-implemented visual search;
identifying, using a first computer-implemented visual search, at least one clothing item in the image and a determined clothing type for each clothing item;
generating a highlighted image that includes highlights of the identified at least one clothing item and the determined clothing type for each clothing item;
providing the highlighted image to the user computing device;
receiving, from the user computing device, a selection of a selected clothing item on the highlighted image;
in response to receiving the selection of the selected clothing item from the user computing device, performing a second computer-implemented visual search, including searching a clothing item repository to find similar clothing items that are visually similar to the selected clothing item, wherein at least [[some]] one or more of the similar clothing items include at least one currently-offered product offered by an entity, and wherein the computer-implemented visual search includes comparing features of the at least one currently-offered product to features of the at least one clothing item; 

determining at least one feature variation to at least one currently-offered product feature based on the comparing features of the at least one currently-offered product to features of the at least one clothing item;
generating a recommendation for at least one new product as a variation of a currently-offered product, based on the determined at least one feature variation; and
providing, to the entity, the recommendation for the at least one new product.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards performing a visual search in an e-commerce system. 
Independent claims 1, 15 and 18 teach the novel and non-obvious features of: 
in response to receiving the selection of the selected clothing item from the user computing device, performing a second computer-implemented visual search, including searching a clothing item repository to find similar clothing items that are visually similar to the selected clothing item, wherein at least one or more of the similar clothing items include at least one currently-offered product offered by an entity, and wherein the computer-implemented visual search includes comparing features of the at least one currently-offered product to features of the at least one clothing item; 
providing information for the similar clothing items to the user computing device in response to the selection of the selected clothing item;
determining at least one feature variation to at least one currently-offered product feature based on the comparing features of the at least one currently-offered product to features of the at least one clothing item;
generating a recommendation for at least one new product as a variation of a currently-offered product, based on the determined at least one feature variation; and
providing, to the entity, the recommendation for the at least one new product.
The examiner notes that generating a recommendation for at least one new product as a variation of a currently-offered product especially distinguishes the claimed invention from the prior art. While generating a recommendation for a new product is known, the recommendation being arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to product identification in an image with multiple products. Hu et al. (US 2019/0318405 A1) discloses identifying the brand and model of products embedded within an image. Hu does not anticipate nor render obvious: 
in response to receiving the selection of the selected clothing item from the user computing device, performing a second computer-implemented visual search, including searching a clothing item repository to find similar clothing items that are visually similar to the selected clothing item, wherein at least one or more of the similar clothing items include at least one currently-offered product offered by an entity, and wherein the computer-implemented visual search includes comparing features of the at least one currently-offered product to features of the at least one clothing item; 
providing information for the similar clothing items to the user computing device in response to the selection of the selected clothing item;
determining at least one feature variation to at least one currently-offered product feature based on the comparing features of the at least one currently-offered product to features of the at least one clothing item;
generating a recommendation for at least one new product as a variation of a currently-offered product, based on the determined at least one feature variation; and
providing, to the entity, the recommendation for the at least one new product.

Furthermore, regarding subject matter eligibility the following limitations integrate the abstract idea into a practical application: 
identifying, by a server, using a first computer-implemented visual search, at least one clothing item in the image and a determined clothing type for each clothing item;
generating, by the server, a highlighted image that includes highlights of the identified at least one clothing item and the determined clothing type for each clothing item; and
providing the highlighted image to the user computing device;
These limitations provide the specific way in which the claimed server generates and provides the highlighted image/interface to the user computer that applies the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nordstrom.com delivers website makeover to improve shopping experience for customers. (2000, Aug 29). Business Wire. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/            Primary Examiner, Art Unit 3625